 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   VICTOR QUINTANA,                                 Case No. 1:17-cv-01418-LJO-EPG (PC)
11                 Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
12         v.
                                                      (ECF NOS. 34 & 40)
13   DR. SCHARFFENBERG,
14                 Defendant.
15

16          Victor Quintana (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
17   in this civil rights action filed pursuant to 42 U.S.C. § 1983. This action is proceeding “against
18   defendant Dr. Scharffenberg on Plaintiff’s claim for deliberate indifference to serious medical
19   needs in violation of the Eighth Amendment.” (ECF No. 11, p. 7). The matter was referred to
20   a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On June 20, 2019, defendant Dr. Scharffenberg (“Defendant”) filed a motion for
22   summary judgment. (ECF No. 34). On July 19, 2019, Plaintiff filed his opposition. (ECF No.
23   38). Defendant filed his reply on July 26, 2019. (ECF No. 39).
24          On December 17, 2019, Magistrate Judge Erica P. Grosjean entered findings and
25   recommendations, recommending that Defendant’s motion for summary judgment be granted,
26   that judgment be entered in favor of Defendant, and that this case be closed. (ECF No. 40).
27          The parties were provided an opportunity to file objections to the findings and
28   recommendations. The deadline to file objections has passed and no objections have been

                                                     1
 1   filed.
 2            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 3   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 4   the Court finds the findings and recommendations to be supported by the record and proper
 5   analysis.
 6            Accordingly, THE COURT HEREBY ORDERS that:
 7            1. The findings and recommendations issued by the magistrate judge on December 17,
 8                2019, are ADOPTED in full;
 9            2. Defendant’s motion for summary judgment is GRANTED; and
10            3. The Clerk of Court is directed to enter judgment in favor of Defendant and close
11                this case.
12
     IT IS SO ORDERED.
13

14       Dated:      January 27, 2020                     /s/ Lawrence J. O’Neill _____
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
